DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/747,763, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application fails to provide adequate support for the limitations to the electrolyte ink comprising water in a concentration of greater than 10% by weight (pending claim 3) or the electrolyte layer comprising water in a concentration of less than 10% by weight (pending claim 19).

This application repeats a substantial portion of prior Application No. 15/747,763, filed 3/30/17, and adds disclosure not presented in the prior application. Because this application names the inventor et seq.

Information Disclosure Statement
The information disclosure statement filed 11/17/20 has been considered by the examiner. Non-patent literature documents are found in application 15/747,763

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the specification states that ionic liquids including hydroxide are hydrophilic (see [0045]-[0076] of published 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2017/0288280) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, 

Regarding claims 1, 2, 8-13, and 14, Shi teaches an electrolyte ink, electrolyte layer, and method of making an electrochemical cell, wherein the electrolyte comprises:
an ionic liquid comprising an hydroxide anion as claimed in claims 2, 8, and 13 ([0047], [0060]);
a polymer binder as claimed in claims 6 and 9 ([0012]);
a solid inorganic filler as claimed in claims 10 ([0011]);
and water ([0007]).

Further regarding claim 14, Shi teaches printing the ink then forming an anode ([0027]).

As for claims 4, 5, and 16, Shi teaches a multivalent cation such as zinc ([0038]).

As for claim 15, Shi teaches that the anode layer comprises an elemental metal ([0016]).
Regarding claim 17, Shi teaches that the binder mechanically supports the ionic liquid ([0007]).
With regard to claim 18, Shi teaches drying the electrolyte, which the skilled artisan will easily understand to mean removal of water ([0026]).
Regarding claim 20, Shi teaches the electrolyte layer having a thickness less than 20 micrometers ([0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi as applied to claims 1 and 18 above, and further in view of Wolfe et al. (US 2012/0321967).
The teachings of Shi as discussed above are incorporated herein.
Shi teaches water in the electrolyte but fails to teach a specific amount.
Wolfe teaches an ionic liquid-containing electrolyte which further contains water to support electrochemical reactions even though it is not functioning as a solvent, in amounts of between 10ppm to 95 wt% ([0020]).
It would have been obvious to the skilled artisan to determine a sufficient amount of water to support electrochemical reactions in the electrolyte of Shi such as suggested by Wolfe.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mackenzie et al. (US 2018/0131012) teaches ionic liquids such as those of claim 13 ([0058]), but fails to teach or fairly suggest specifically selecting ionic liquids having an hydroxide anion from the long list of ionic liquids taught.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729